Citation Nr: 1048138	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-36 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death. 


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney-At-Law


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Veteran served on active duty with the United States Air 
Force from November 1950 to May 1975.  He died on March [redacted], 2007; 
the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the Waco, 
Texas, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), which affirmed a denial of service 
connection for the cause of the Veteran's death.  The claim had 
been previously denied in August 2007 and November 2007 
decisions; the rating decision on appeal is a reconsideration of 
those denials.

The appellant had requested a hearing before the Board, to be 
held at the RO.  In July 2010 correspondence, she withdrew that 
request, however.


FINDINGS OF FACT

1.  Bladder cancer was first manifested during the Veteran's 
active duty service.

2.  Bladder cancer was the primary cause of the Veteran's death.






CONCLUSION OF LAW

The criteria for service connection of the cause of the Veteran's 
death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The Board is granting in full the benefit sought on appeal.  
Accordingly, any error committed with respect to either the duty 
to notify or the duty to assist was harmless and will not be 
further discussed.  

II.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

When a Veteran dies from a service connected disability, VA shall 
pay Dependency and indemnity compensation (DIC) to the Veteran's 
surviving spouse.  38 U.S.C.A. § 1310.  The death of a Veteran 
will be considered service connected when the evidence 
establishes that a service connected disability was either the 
principal or a contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

It is undisputed that the primary cause of the Veteran's death 
was bladder cancer; the death certificate and his treating 
doctors are all in agreement on this point, and there is no 
contrary evidence of record.

The question is whether the bladder cancer is service connected.  
The appellant has offered three alternative arguments.  First, 
she argues that the bladder cancer actually had its onset in 
service.  Second, she argues that the cancer was caused by 
exposure to jet fuel during service.  Third and finally, she 
argues that the cancer was caused by the Veteran's exposure to 
herbicides in Vietnam.

Service treatment records show no treatment for or complaints of 
any bladder problems or signs or symptoms related to such, 
including microscopic or gross hematuria.  While the Veteran was 
treated for occurrences of skin cancer in service, there was no 
diagnosis of bladder cancer.

Post service medical records reveal that in September 1977, the 
Veteran had an episode of gross hematuria.  This was initially 
treated as a bladder infection, but on recurrence, a right sided 
tumor of the bladder was identified.  The tumor was biopsied, and 
in February 1978, bladder cancer was diagnosed.  The Veteran was 
treated for the cancer, but records show frequent recurrence.

Dr. RDL, a urologic oncologist, reviewed the Veteran's service 
and medical records in June 2010.  He conducted independent 
research as well.  Based on his experience and the applicable 
literature, he opined that it was as likely as not that the 
chronic recurrent bladder cancer which eventually caused the 
Veteran's death had developed while he was still in service.  
Bladder cancer was known to take up to five years to manifest 
clinically.  As the first such sign was the 1977 hematuria, the 
cancer had likely began as early as 1972, if not before.  The 
Veteran did not leave the military until 1975.

Dr. RDL's opinion is uncontradicted.  The appellant has 
additionally submitted extracts of articles relied upon by the 
doctor documenting the rationale for his conclusions.  He 
possesses excellent credentials establishing his competency in 
the medical field, and there is no basis on which to question his 
credibility.  

The preponderance of the evidence supports the contention that 
the bladder cancer is directly related to military service, as it 
arose during a period of active duty.  The bladder cancer was the 
primary cause of the Veteran's death.  There is no doubt to be 
resolved.  Service connection for the cause of the Veteran's 
death is warranted.

In light of this finding, there is no need to address the 
additional contentions of a relationship between bladder cancer 
and herbicide or jet fuel exposure.


ORDER

Service connection for the cause of the Veteran's death is 
granted




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


